Citation Nr: 0307284	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  96-27 575A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for oral herpes simplex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1976 
and from August 1978 to June 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Washington, D.C. Regional Office (RO).  

In May 2002, a hearing was held in Washington, D.C., before a 
Veterans Law Judge of the Board of Veterans' Appeals who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002).  At that 
time the veteran indicated he was limiting his appeal to the 
issue of entitlement to service connection for oral herpes 
simplex.  A transcript of the hearing is in the file.

It is noted that the veteran has raised a claim regarding an 
increased evaluation for fibromyalgia and a cervical spine 
disability.  This issue is not inextricably intertwined with 
the current appeal and as such is referred to the RO for the 
appropriate action.


FINDING OF FACT

On November 26, 2002, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



